United States Court of Appeals
              For The District of Columbia Circuit
                                
                                
                                
No. 99-1535                                  September Term, 2000
                                                                 

                                        Filed On: January 23, 2001
AT&T Corporation,
          Petitioner

             v.

Federal Communications Commission and United
States of America,
          Respondents

__________________________________________
Telecommunications Resellers Association, et al.,
          Intervenors

__________________________________________
Consolidated with 00-1090




     BEFORE:   Edwards, Chief Judge, Sentelle and Randolph, Circuit Judges

                            O R D E R

     It is ORDERED, on the court's own motion, that this court's opinion issued herein this
date be amended as follows:

     On page 2, 15th line from the bottom,  insert an asterisk after the words "US West". 
     
          At the bottom of page 2, insert the following footnote:    "*At the request of petitioner
     in 00-1090, the caption was amended to read:  "Qwest Corporation v.  Federal
     Communications Commission and United States of America".  Although US West
     merged into Qwest Corporation, this court's opinion refers to petitioner as "US
          West".    

     

                            Per Curiam

FOR THE COURT:
Mark J. Langer, Clerk